Shaw, C. J.
Upon the facts stated, the court are of opinion that the plaintiff has proved due notice of the dishonor of the note, to enable him to sustain this action. Had this action been brought by the Phoenix Bank, who were holders when the note was dishonored, it is doubtful whether it could have been sustained ; because the notice should have been sent direct to the indorser, the defendant, whose place of residence was known to the cashier, from whom the notary might, on inquiry, have ascertained the fact. But the question now arises in a suit by a second indorser, who has been obliged to pay the note, against a first indorser.
Every indorser, in a suit against a prior indorser, may avail himself of due notice of dishonor, given by the holder, if such notice has in fact been given. But he is not obliged to rely upon such notice; and as he has, in general, no means of knowing whether such notice has been given, and as the holder is not bound to give notice to all the indorsers, but only to such one or more of them as he means to resort to for payment, it is competent for him, when he himself receives notice, to notify such prior indorser or indorsers as he means to look to ; and it is safer for him to do so. And the law allows him an entire day to do this ; that is, it is sufficient that he forwards such notice the day following that on which he received notice. Grand Bank v. Blanchard, 23 Pick. 305.
*583Let us apply these rules to the present case. The note would have become due on the 16th of October ; but the last day of grace being Sunday, it fell due and was protested on Saturday the 15th. The bank notified their immediate indorser, Edmonds, by whom notice was received seasonably, in New York, on Monday the 17th. He gave notice to Palen on the same day, though it would have been seasonable on the next. Palen therefore was seasonably notified, was bound to pay, and did pay and take up the note. On the same day he forwarded, by mail, the notice to the defendant, which was in due season. Eagle Bank v. Chapin, 3 Pick. 180.
A doubt was suggested, by the defendant’s counse., whether the notice should not have been signed by Palen, as a notice coming from him, and whether his forwarding the notary’s official notice was sufficient. But we think there is no ground for such doubt. In general, a notice from any party to a note or bill of exchange will avail any other party who has occasion to prove it. Bayley on Bills, (2d Amer. ed.) 249. A fortiori is this true when such notice comes from one who is holder of the note or bill. Here the notice was signed by an officer, duly authorized by the nature of his office, and as the attorney of the bank ; and the plaintiff’s seasonable transmission of this official notice to the defendant gave him all the information and all the benefit which a formal notice from the plaintiff could have given. Hartford Bank v. Barry, 17 Mass. 94. Church v. Barlow, 9 Pick. 547.

Judgment for the plaintiff.